Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on April 21, 2021, has been made of record and entered.  In this amendment, the Specification has been amended to include parent application Serial No. 16/358,802 (now U. S. Patent No. 11,014,072), and claims 16-22 have been canceled.
No new claims have been added; claims 1-15 are presently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/358,802 (now U. S. Patent No. 11,014,072), filed on March 20, 2019.
Applicants’ Priority Document was filed in said parent application on May 28, 2019.

Specification
The disclosure is objected to because of the following informalities:  
a. In the Specification, at (a) page 3, line 3, and (b) page 15, line 6 of the Specification, “Mo1.0V0.10-049Te0.06-0.17Nb0.13-0.19Od” should be amended to recite “Mo1.0V0.10-0.49Nb0.13-0.19Te0.06-0.17Od” to ensure consistency.  
b. In the Specification, at page 14, lines 15 and 16, it appears that (1) “the” should be deleted and–an— inserted therefor (line 15), and (2) “is present on the upper surface of the material” (line 16) should be deleted.  See, for example, page 2, lines 21-23 therein.
Appropriate correction is required.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 5, 8, 10, and 15 are objected to because of the following informalities:    
a. In line 9 of claim 1, it appears that “not less 150 sccm” should be amended to recite “not less than 150 sccm”.
b. In line 10 of claim 1, after “tube”, it appears that “,” should be deleted, and after “152 cm”, --,-- should be inserted.
c. In line 10 of claim 1, it appears that --, said stream of pre-heated gas-- should be inserted after “1 psig”. 
d. In line 13 of claim 1, it appears that --,-- should be inserted after “temperature”.
e. In line 2 of claim 5, it appears that “2.0 C” should be changed to “2.0 °C”.
f. In line 1 of claim 8, it appears that “inert gas and comprises” should be amended to recite “inert gas comprises”.
g. In lines 2 and 3 of claim 10, it appears that (1) “the” should be deleted and –an-- inserted therefor (line 2), and (2) “is present on the upper surface of the material” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is (and claims 11-15 depending directly or indirectly therefrom are) indefinite for lacking antecedent basis for the limitations “outer surface” and “upper surface”.  Neither claim 9 nor claim 1 (from which claim 10 directly or indirectly depends), while reciting a “porous material”, recites an “outer surface” or an “upper surface”.  
It is respectfully suggested that claim 10 be amended to recite: "wherein charcoal or activated carbon is present on an outer surface of the porous material in an amount up to 0.5 g per 1 g of catalyst precursor."  See, for example, page 2, lines 21-23 of Applicants’ Specification.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 14 and 15 are indefinite because claim 14 (and claim 15 depending therefrom) recites “wherein in the catalyst precursor X is absent”, this claim fails to further limit the recitations of claims 11-13 (from which claim 14 directly or indirectly depends), which recite metals and oxides thereof defining or exemplifying X.
It is respectfully suggested that claim 14 be amended to depend from claim 1, since the formula recited therein, Mo1V0.1-1Nb0.1-1Te0.01-0.2X0-2Od, provides basis for the absence of X when its corresponding subscript is 0 (zero).
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and (d)/35 U.S.C. 112 (pre-AIA ), 2nd and 4th paragraphs, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed method of calcining a catalyst precursor, wherein the catalyst precursor is calcined in an inert container with flow passage therethrough, at a rate of from 0.5 to 10°C per minute from room temperature to a holding temperature from 370°C to 540°C under a stream of pre-heated gas (chosen from steam, inert gas, and mixtures thereof, and having a temperature of from 300°C to 540°C), at a flow rate of not less than 150 sccm through a 2.54 cm diameter tube with a length of 152 cm, at a pressure of greater than or equal to 1 psig, followed by holding the catalyst precursor at the holding temperature for at least 2 hours, and cooling the catalyst precursor to room temperature, said catalyst precursor being fully or partially enclosed by a porous material having a melting temperature greater than 600°C.
Exemplary prior art includes:
Kustov et al. (CA 2 752 409), which teaches a mixed oxide catalyst having the formula VxMoyNbzTemMenOp, which is comparable to that recited in Applicants’ claim 1, with at least the exception that y ranges from 0.001 to 0.5 (page 10, line 23 to page 11, line 8).  The catalyst is prepared by forming a solution of components comprising the aforementioned elements, and calcining the resultant solution in a flow of inert gas at 200-600°C (page 12, line 17 to page 13, line 2).  See Example 1 of Kustov et al., which teaches an embodiment in which a catalyst is prepared via calcining at 600°C, wherein the temperature was ramped from room temperature to 600°C at 1.67°C/min.  Kustov et al. do not teach or suggest the limitations of Applicants’ claims regarding the inert container in which calcination occurs, or regarding the conditions under which calcination occurs (e.g., the flow rate of the stream of pre-heated gas); and
Lugmair et al. (CN 10 1616732; English translation provided and referred to herewith), which teaches the preparation of a mixed metal oxide catalyst having a formula similar to that instantly claimed, said preparation involving forming a dried catalyst precursor, and calcining the dried catalyst precursor.  The calcination process comprises continuously or intermittently heating the dried precursor from below 20°C to a temperature not higher than about 400°C.  In one embodiment, the heating rate is about 2°C per minute; in another embodiment, the heating rate is 25°C per minute.  Calcination atmospheres include air, steam, and inert gas.  See pages 6 and 7 of Lugmair et al.  Lugmair et al. do not teach or suggest the limitations of Applicants’ claims regarding the inert container in which calcination occurs, or regarding the conditions under which calcination occurs (e.g., the flow rate of the stream of pre-heated gas).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 2, 2022